--------------------------------------------------------------------------------

[exhibit10-2x001.jpg]

2020

Long Term Incentive Plan Summary

[exhibit10-2x002.jpg]

--------------------------------------------------------------------------------

2020 LONG TERM INCENTIVE PLAN

Executive Summary

Under the Amended 2013 Stock Incentive Plan (Plan), the Company is authorized to
issue a variety of forms of equity awards, including stock options, Restricted
Stock Units (RSUs) and Performance Share Units (PSUs).  The use of a combination
of forms of equity, such as stock options, RSUs or PSUs, is expected to better
align management with the interests of shareholders. 

SunOpta's Compensation Committee (Committee) has adopted a long-term incentive
program customized to align with business strategy, and the need to recruit,
retain, and motivate outstanding executive talent.  The following are the key
features for the Long Term Incentive Program for 2020 (LTIP):

 * Market competitive long-term incentive award opportunities
 * Long-term incentives for management personnel will be granted in three forms:
   * Performance Share Units
   * Stock Options
   * Restricted Stock Units
 * Performance Share Units:  Each participant will be granted an award for a
   specified number of PSUs, with the actual number of shares issued to the
   participant to be determined based on the achievement of specified adjusted
   EBITDA hurdles during a three-year period from the grant date through
   December 31, 2022 and continued employment through the vesting date.
 * Stock Options:  Each participant will be granted an option to purchase a
   specified number of shares of common stock, exercisable after it is vested,
   with the exercise price established at the time of grant.  Stock options have
   ratable vesting and vest in one-third increments on the anniversary of the
   grant date, subject to continued employment.
 * Restricted Stock Units.  Each participant will be granted an award for a
   specified number of RSUs, with vesting of one-third of the RSUs on each of
   the first three anniversaries of the grant date, subject to continued
   employment.

The remainder of this summary document provides details regarding this strategy.

I. Purpose of Awards

The purpose of the LTIP is to align the interests of our executives and general
leadership with those of our shareholders by rewarding leadership for creating
shareholder value over the long term, requiring and expanding stock ownership,
and assisting with attracting and retaining outstanding talent.

The Committee intends for the equity awards made in 2020 to the Senior
Leadership Team and other leadership positions to represent one year of
long-term incentive compensation.

II. Allocation of Awards

The LTIP provides flexibility for the Committee to customize the grants under
the LTIP to align with the strategies of the organization.  The Committee will
determine an LTIP percentage for each participant, and this percentage will be
multiplied by the participant's current annual salary at the time of grant to
determine the participant's Target LTIP Amount.

92377926.3 0037999-00051

2020 Long-Term Incentive Plan

Page 2

SunOpta Inc.
Created: August 10, 2020
Updated:

   

--------------------------------------------------------------------------------

Senior Leadership Team

For 2020, the Committee has selected the following allocation of LTIP awards to
members of the Senior Leadership Team:

 * 50% of the LTIP award in the form of PSUs,
 * 25% of the LTIP award in the form of stock options, and
 * 25% of the LTIP award in the form of RSUs.

Members of the Senior Leadership team are given the choice to exchange 100% or
50% of their Restricted Stock Units for additional stock options, at a ratio of
3:1 stock options to RSUs.

Other Leadership

For 2020, the Committee has selected the following allocation for LTIP awards to
other leadership positions who are not members of the Senior Leadership Team,
with awards having the same vesting applicable to awards to the Senior
Leadership Team:

 * 33% of the LTIP award in the form of PSUs,
 * 33% of the LTIP award in the form of stock options, and
 * 33% of the LTIP award in the form of RSUs.

  All awards are subject to the terms of the Plan and the applicable award
agreements. 

Stock Options

Stock options are awarded with an exercise price equal to the closing price of
the common stock on July 9th, 2020, the date before the grant date of the
award.  The options have three-year ratable vesting in order to encourage
retention, with 1/3 of the options vesting on each anniversary of the grant
date, subject to continued employment.  Stock options may be exercised any time
after vesting until 10 years after the grant date, subject to the terms of the
applicable option agreement.

Performance Share Units

PSUs represent a right to receive stock if the Company achieves specified
adjusted EBITDA during the period from the beginning of fiscal 2020, through
December 31st, 2022 (the Performance Period) and the participant remains
employed by the Company at the time the vesting occurs.  The number of shares
vesting to a participant will vary based on achievement of the specified annual
adjusted EBITDA figures, during the Performance Period and may be zero.  PSUs
will vest upon achievement of the following performance hurdles:

 * One-third of the PSUs will vest if adjusted EBITDA achieves the $80M hurdle
 * An additional one-third of the PSUs will vest if adjusted EBITDA achieves the
   $100M hurdle, and
 * An additional one-third of the PSUs will vest if adjusted EBITDA achieves the
   $110M hurdle.

Vesting is subject to the participant's continued employment through the vesting
date of the applicable performance hurdle and may not occur prior to the one
year anniversary of the grant date.  Annual Adjusted EBITDA will be determined
after the annual financial results of SunOpta are signed off by the Board of
Directors.  If the minimum Adjusted EBITDA amount of $80M is not met during the
Performance Period, no shares will be issued.  If an Adjusted EBITDA amount of
$110M is achieved during the Performance Period, then all shares will be issued.

92377926.3 0037999-00051

2020 Long-Term Incentive Plan

Page 3

SunOpta Inc.
Created: August 10, 2020
Updated:

   

--------------------------------------------------------------------------------

Restricted Stock Units

RSUs represent a right to receive stock, with shares of stock transferred to a
participant following the applicable vesting date based on continued employment
until that vesting date.  The RSUs encourage retention and vest in equal annual
installments during the three-year period following the grant date.

Grant Eligibility

Participation in the LTIP as a member of the Senior Leadership Team will be
determined by the Committee, taking into account the recommendations of the
CEO.  Subject to approval by the Committee, the CEO will determine all other
leadership participants, in consultation with members of the Senior Leadership
Team.

Individuals who become eligible for participation in the LTIP after the annual
grant may, at the discretion of the Committee, participate on a full or pro-rata
basis. 

III. Termination of Employment

The applicable award agreements set forth treatment of the awards upon
termination of employment.  The following is a summary of those provisions:

Stock Options

 * General Rule. Except as provided below, options may not be exercised unless
   at the time of exercise the optionee is employed by the Company and shall
   have been so employed or provided such service continuously since the grant
   date.
 * Termination Generally.  If employment by the Company is terminated for any
   reason (except under certain circumstances following a Change in Control (as
   defined in the Plan)), all unvested options will be forfeited.  If employment
   by the Company is terminated for any reason other than because of Total
   Disability or death or following a Change in Control as provided below,
   vested but unexercised options at the date of termination may be exercised at
   any time before the expiration date applicable to the option or the
   expiration of 30 days after the date of termination, whichever is the shorter
   period.
 * Termination Because of Total Disability.  If employment by the Company is
   terminated because of Total Disability, vested but unexercised options at the
   date of termination may be exercised at any time before the expiration date
   applicable to the option or before the date 12 months after the date of
   termination, whichever is the shorter period.  The term "Total Disability"
   means a mental or physical impairment which is expected to result in death or
   which has lasted or is expected to last for a continuous period of 12 months
   or more and which causes the optionee to be unable, in the opinion of the
   Company, to perform his or her duties as an employee of the Company. 
 * Termination Because of Death.  If employment by the Company is terminated due
   to death, vested but unexercised options may be exercised at any time before
   the applicable expiration date or before the date 12 months after the date of
   death, whichever is the shorter period, but only by the person or persons to
   whom the optionee's rights under the option shall pass by the optionee's will
   or by the laws of descent and distribution of the state or country of
   domicile at the time of death.

92377926.3 0037999-00051

2020 Long-Term Incentive Plan

Page 4

SunOpta Inc.
Created: August 10, 2020
Updated:

   

--------------------------------------------------------------------------------

 * Termination following a Change in Control. Options will vest if a Change in
   Control occurs and at any time within 12 months after the Change in Control,
   the participant's employment is terminated by the Company (or its successor)
   without Cause (as defined in the award agreement) or the participant's
   employment is terminated by the optionee for Good Reason (as defined in the
   award agreement), provided that the participant executes and delivers a
   release of claims in accordance with the award agreement.  Options that
   become vested in accordance with this provision may be exercised at any time
   before the expiration date of the option or the expiration of 45 days after
   the employment termination date, whichever is the shorter period.
 * Failure to Exercise Option.  To the extent that following termination of
   employment, an option is not exercised within the applicable periods
   described above, all further rights to purchase shares pursuant to the option
   shall cease and terminate.

PSUs

 * Termination for Any Reason.  If employment by the Company is terminated for
   any reason, all unvested PSUs will be forfeited, except as summarized below
   in the event of death or Total Disability or following a Change in Control. 
 * Termination Because of Total Disability. If employment with the Company is
   terminated at any time prior to the end of the Performance Period because of
   Total Disability, any unvested PSUs as to which the applicable Adjusted
   EBITDA performance hurdle vesting requirements have been satisfied as of the
   employment termination date shall immediately vest as of the employment
   termination date and any such PSUs that so vest shall be settled in
   accordance with the terms of the award agreement.  A participant shall not be
   entitled to receive any shares with respect to any PSUs as to which the
   applicable Adjusted EBITDA performance hurdle vesting requirements have not
   been satisfied as of the employment termination date. 
 * Termination Because of Death. If employment by the Company is terminated at
   any time prior to the end of the Performance Period because of death, any
   unvested PSUs as to which the applicable Adjusted EBITDA performance hurdle
   requirements have been satisfied as of the date of death shall immediately
   vest and any such PSUs that so vest shall be settled in accordance with the
   terms of the award agreement.  A participant's beneficiaries shall not be
   entitled to receive any shares with respect to any PSUs as to which the
   applicable Adjusted EBITDA performance hurdle vesting requirements have not
   been satisfied as of date of death.
 * Termination following a Change in Control.  If a Change in Control occurs and
   the participant's employment with the Company is terminated by the Company
   (or its successor) without Cause or by the participant with Good Reason at
   any time within 12 month following the Change in Control and prior to the end
   of the Performance Period, any unvested PSUs as to which the applicable
   Adjusted EBITDA performance hurdle vesting requirements have been satisfied
   as of the date of the Change in Control shall immediately vest as of the date
   of employment termination and any such PSUs that vest in accordance with this
   provision shall be settled in accordance with the terms of the award
   agreement, provided that the participant executes and delivers a release of
   claims in accordance with the award agreement.  The participant will not be
   entitled to receive any shares with respect to any PSUs as to which the
   applicable Adjusted EBITDA performance hurdle vesting requirements have not
   been satisfied as of the Change in Control.

92377926.3 0037999-00051

2020 Long-Term Incentive Plan

Page 5

SunOpta Inc.
Created: August 10, 2020
Updated:

   

--------------------------------------------------------------------------------

RSUs

 * Termination Generally.  If employment by the Company is terminated for any
   reason, including death or disability, all unvested RSUs will be forfeited,
   except as described below in certain circumstances following a Change in
   Control. 
 * Termination following a Change in Control. RSUs will vest if a Change in
   Control occurs and at any time within 12 months after the Change in Control,
   the participant's employment is terminated by the Company (or its successor)
   without Cause or the participant's employment is terminated by the
   participant for Good Reason, provided that the participant executes and
   delivers a release of claims in accordance with the award agreement.

IV. Terms and Conditions

PSUs, RSUs and stock options and any stock issued pursuant to such awards are
subject to recovery under the Company's clawback policy or any law, government
regulation or stock exchange listing requirement and will be subject to such
deductions and clawback made pursuant to such policy, law, government
regulation, or stock exchange listing requirement, all as determined by the
Board of Directors or the Compensation Committee.  The Company's current
clawback policy is subject to revision by the Board or Compensation Committee at
any time and from time to time.

This document is a summary only and does not include all of the terms and
conditions of the awards under the LTIP.  The LTIP awards are governed by the
terms of the Amended 2013 Stock Incentive Plan and applicable award agreements
and not by this summary. 

 

92377926.3 0037999-00051

2020 Long-Term Incentive Plan

Page 6

SunOpta Inc.
Created: August 10, 2020
Updated:

   

--------------------------------------------------------------------------------